Title: To George Washington from Augustin Regnaud, 6 January 1794
From: Regnaud, Augustin
To: Washington, George


          
            Général
            Philadelphie Le 6 janvier 1794
          
          Avocat au Parlement de Paris et cy-devant Conseiller au Conseil Superieur du Cap, je
            suis arrivé Sans ressources dans ce Continent: reduit à la derniere extremité et
            creancier de La Republique francoise d’une Somme assez considerable, je me Suis adressé
            au Ministre françois pour lui demander du Secours; ignorant à quel titre il en
            distribue, il a rejetté ma petition. Veuillez, Général, agreant mes foibles travaux,
            disposer de moi, et considerant, quant à present, mes besoins, Daignez m’arbitrer à
            titre de prêt, une Somme quelconque, pour Sureté de la quelle j’offre de deposer une
            reconnoissance de 9,000 [livres tournois] jusqu’à ce que des circonstances plus
            heureuses me mettent à même de la retirer et de Satisfaire, avec interets, à une dette
            contracteé Sous vos auspices. Salut en la prosperité de vos
            jours et Le bonheur de vos Etats
          
            A. Regnaud2e Rue Nord No 227. chez Mr Antony
          
        